 1   Lesley D. Bohleber (SBN 49150)                   Honorable Timothy W. Dore
     LLueke@aldridgepite.com                          Chapter: 13
 2   ALDRIDGE PITE, LLP
     The Ogden Building
 3   9311 SE 36th St, Ste 207
     Mercer Island, WA 98040
 4   Telephone: (425) 644-6471

 5   Mailing Address:
     4375 Jutland Drive, Suite 200
 6   P.O. Box 17933
     San Diego, CA 92177-0933
 7   Telephone: (858) 750-7600
     Facsimile: (619) 590-1385
 8
     Attorneys Creditor
 9   U.S. Bank National Association, as Trustee for
     Structured Adjustable Rate Mortgage Loan Trust,
10   Mortgage Pass-Through Certificates, Series 2005-
     19XS
11
                                UNITED STATES BANKRUPTCY COURT
12
                          WESTERN DISTRICT OF WASHINGTON (SEATTLE)
13
      In re                                             No. 20-12657-TWD
14
      SHELLISE BARTOM MONTGOMERY,                       Chapter 13
15
                      Debtor.                           U.S. BANK NATIONAL ASSOCIATION,
16                                                      AS TRUSTEE FOR STRUCTURED
                                                        ADJUSTABLE RATE MORTGAGE
17                                                      LOAN TRUST, MORTGAGE PASS-
                                                        THROUGH CERTIFICATES, SERIES
18                                                      2005-19XS’S NOTICE OF DEBTOR’S
                                                        REQUEST FOR FORBEARANCE DUE
19                                                      TO THE COVID-19 PANDEMIC
20

21            Now comes Creditor U.S. Bank National Association, as Trustee for Structured
22   Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates, Series 2005-19XS
23   (“Creditor”), by and through undersigned counsel, and hereby submits Notice to the Court of the
24   Debtor’s request for mortgage payment forbearance based upon a material financial hardship
25   caused by the COVID-19 pandemic.
26            The Debtor recently Nationstar Mortgage LLC d/b/a Mr. Cooper, the servicing agent for
27   Creditor, requesting a forbearance period of (6) months and has elected to not tender mortgage
28

     NOTICE OF DEBTOR’S REQUEST FOR FORBEARANCE DUE TO                         ALDRIDGE PITE, LLP
                                                                           4375 Jutland Drive; P.O. Box 17933
     THE COVID-19 PANDEMIC                                                    San Diego, CA 92177-0933
     Page 1                                                                    Telephone: (425)644-6471


Case 20-12657-TWD         Doc 18     Filed 11/10/20    Ent. 11/10/20 13:24:58     Pg. 1 of 4
 1    payments to Creditor that would come due on the mortgage starting October 1, 2020 through

 2    March 1, 2021. Creditor holds a secured interest in real property commonly known as 1428

 3    Martin Luther King Jr Way, Seattle, WA 98122. Creditor, at this time, does not waive any rights

 4    to collect the payments that come due during the forbearance period. If the Debtor desires to

 5    modify the length of the forbearance period or make arrangements to cure for the forbearance

 6    period arrears, Creditor asks that the Debtor or Counsel for the Debtor make those requests

 7    through undersigned counsel.

 8           Per the request, Debtor will resume Mortgage payments beginning April 1, 2021 and will

 9    be required to cure the delinquency created by the forbearance period (hereinafter “forbearance

10    arrears”). Creditor has retained undersigned counsel to seek an agreement with Debtor regarding

11    the cure of the forbearance arrears and submit that agreement to the Court for approval. If Debtor

12    fails to make arrangements to fully cure the forbearance arrears, Creditor reserves it rights to

13    seek relief from the automatic stay upon expiration of the forbearance period.

14                                                 ALDRIDGE PITE, LLP

15

16    Dated: November 10, 2020                     /s/ Lesley D. Bohleber (SBN 49150)
                                                   LESLEY D. BOHLEBER
17                                                 Attorneys for Creditor U.S. Bank National
                                                   Association, as Trustee for Structured Adjustable
18                                                 Rate Mortgage Loan Trust, Mortgage Pass-Through
                                                   Certificates, Series 2005-19XS
19

20

21

22

23

24

25

26

27

28

     NOTICE OF DEBTOR’S REQUEST FOR FORBEARANCE DUE TO                           ALDRIDGE PITE, LLP
                                                                             4375 Jutland Drive; P.O. Box 17933
     THE COVID-19 PANDEMIC                                                      San Diego, CA 92177-0933
     Page 2                                                                      Telephone: (425)644-6471


Case 20-12657-TWD         Doc 18     Filed 11/10/20     Ent. 11/10/20 13:24:58         Pg. 2 of 4
 1   Lesley D. Bohleber (SBN 49150)                    Honorable Timothy W. Dore
     LLueke@aldridgepite.com                           Chapter: 13
 2   (SBN )
     ALDRIDGE PITE, LLP                                2
 3   The Ogden Building
     9311 SE 36th St, Ste 207
 4
     Mercer Island, WA 98040
 5   Telephone: (425) 644-6471
     Facsimile: (619) 590-1385
 6
     Mailing Address:
 7
     4375 Jutland Drive, Suite 200
 8   P.O. Box 17933
     San Diego, CA 92177-0933
 9   Telephone: (858) 750-7600
     Facsimile: (619) 590-1385
10

11                              UNITED STATES BANKRUPTCY COURT
12                              WESTERN DISTRICT OF WASHINGTON
13    In re                                                Case No. 20-12657-TWD
14    SHELLISE BARTOM MONTGOMERY,                          Chapter 13
15                    Debtor.                              PROOF OF SERVICE
16

17            I, Shannon C. Lehmann, declare that:
18            I am employed by Aldridge Pite, LLP. My business address is 4375 Jutland Drive, Suite 200;
19 P.O. Box 17933, San Diego, CA 92177-0933. I am over the age of eighteen years and not a party to

20 this cause.

21            On November 10, 2020, I caused the following documents:
22                  Notice of Forbearance Agreement
23 to be served in said cause by placing a copy thereof enclosed in a sealed envelope with postage

24 thereon fully prepaid in the United States Mail, California and/or via electronic means pursuant to

25 Local Bankruptcy Rule 5005-1 as follows:

26 /././

27 /././

28 PROOF OF SERVICE                                                                    ALDRIDGE PITE, LLP
     Page 1                                                                         4375 Jutland Drive, Suite 200
                                                                                     P.O. Box 17933
                                                                                     San Diego, CA 92177-0933
                                                                                     Telephone: (858) 750-7600
                                                                                     Facsimile: (619) 590-1385


Case 20-12657-TWD         Doc 18     Filed 11/10/20     Ent. 11/10/20 13:24:58      Pg. 3 of 4
 1                                                 DEBTOR
 2                                       Shellise Bartom Montgomery
                                                PO Box 22922
 3                                            Seattle, WA 98122
                                                (Via U.S. Mail)
 4
                                                   TRUSTEE
 5
                                             Jason Wilson-Aguilar
 6                                          600 University St #1300
                                              Seattle, WA 98101
 7                                        courtmail@seattlech13.com
                                                  (Via Email)
 8

 9                                           U.S. TRUSTEE
                                          United States Trustee
10                                       700 Stewart St Ste 5103
                                           Seattle, WA 98101
11                                   USTPRegion18.SE.ECF@usdoj.gov
12                                             (Via Email)

13

14            I declare under penalty of perjury that the foregoing is true and correct.

15 Dated: November 10, 2020

16                                                   /s/ Shannon C. Lehmann
                                                     Shannon C. Lehmann
17

18

19

20

21

22

23

24

25

26

27

28 PROOF OF SERVICE                                                                       ALDRIDGE PITE, LLP
     Page 2                                                                            4375 Jutland Drive, Suite 200
                                                                                        P.O. Box 17933
                                                                                        San Diego, CA 92177-0933
                                                                                        Telephone: (858) 750-7600
                                                                                        Facsimile: (619) 590-1385


Case 20-12657-TWD          Doc 18     Filed 11/10/20      Ent. 11/10/20 13:24:58       Pg. 4 of 4
